Citation Nr: 0408512	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  94-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  He died on November [redacted], 1987.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action by the RO 
that denied entitlement to service connection for the cause 
of the veteran's death.  In a decision of September 1998 the 
Board found that new and material evidence had been submitted 
to reopen the appellants previously denied claim for service 
connection for the cause of the veteran's death.  The Board 
then remanded the case to the RO for further development of 
the evidence.  The Board again remanded this case to the RO 
for further development in November 2002.  It is now again 
before the Board for further appellate consideration.  

REMAND

The veteran's death certificate shows that his death was due 
to metatastic prostate cancer.  It is contended that his 
fatal prostate cancer was due to ionizing radiation exposure 
while he was stationed in Japan after World War II.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and is not 
manifested to a compensable degree within any applicable 
presumption period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1) (2003).  

As noted in the Board' previous remand of this case in 
November 2002, the veteran's falls within the purview of 
38 C.F.R. § 3.311 for purposes of receiving assistance under 
the provisions of that section.  Therefore, the provisions of 
Public Law 98-542 and the regulations required that the Board 
request the Defense Threat Reduction Agency (DTRA) provide 
dose data relating to the veteran's exposure to radiation 
while serving in the occupation of Japan.

Pursuant to the Board's November 2002 remand, the RO 
contacted the Defense Threat Reduction Agency in January 2003 
and requested a radiation exposure dose estimate for the 
veteran based on while stationed in Sasebo Japan and while on 
board LST 685 en route to Sasebo.  In a letter dated in April 
2003 the DTRA responded that a scientific dose assessment for 
American troops occupying cities in Japan outside Hiroshima 
and Nagasaki indicated that the veteran, because of his 
location at Sasebo had no potential for exposure from the 
bombing of Nagasaki and Hiroshima and that he was not exposed 
to measurable radiation while in transit aboard LST 685.  

The Director of the VA Compensation and Pension Service has 
reported that in May 2003 the National Research Council (NRC) 
completed a review of radiation dose reconstructions provided 
by DTRA.  The review was critical of upper bound radiation 
dose estimates prepared by DTRA for atmospheric tests 
participants and Hiroshima/Nagasaki occupation forces.  The 
review found that DTRA had underestimated the upper bound 
radiation doses.  VBA Fast Letter 03-31 (October 2003).  The 
NRC report concluded that the current methodology used for 
estimating radiation doses may be under-estimating doses by 
as much as 5 times. 

In view of the above, this case must again be REMANDED for 
the following action:


1.  The RO should contact the DTRA and 
request that it provide a revised 
radiation dose estimate for the veteran.  
The RO should point out that this action 
is required a result of the May 8, 2003, 
report of the NRC on reconstructed 
radiation doses.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should complete the 
development process outlined in 38 C.F.R. 
§ 3.311.  

The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

